PER CURIAM.
Appellant asserted in his motion for post conviction relief and amendment to that motion several claims of ineffective assistance of his trial counsel, denial of the right to testify, double jeopardy and illegal habitual offender sentencing. The trial court summarily de*225nied post conviction relief as to all of the grounds asserted.
We affirm as to the claims of denial of the right to testify, double jeopardy and illegal habitual offender sentencing, but reverse and remand on certain claims of ineffective assistance of trial counsel. See Strickland v. Washington, 466 U.S. 668, 687-88, 104 S.Ct. 2052, 2064, 80 L.Ed.2d 674 (1984); Groover v. State, 489 So.2d 15 (Fla.1986). We reverse and remand for attachment of portions of the record refuting appellant’s claims of ineffective assistance of counsel for failure to investigate an insanity defense and appellant’s competency, and to call witnesses relating to those defenses, or for an evidentiary hearing on these claims.
REVERSED AND REMANDED.
POLEN and STEVENSON, JJ., and PARIENTE, BARBARA J., Associate Judge, concur.